Citation Nr: 1800807	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Decision Review Officer (DRO) hearing in February 2014.  A transcript of that hearing has been included in the record.  

In his July 2011 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  However, in a May 2015 letter, the Veteran withdrew his request for a Board hearing.  Therefore, there is no bar to proceeding with a decision in this appeal.  

This matter was most recently before the Board in July 2015, where the issues on appeal were remanded for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

2.  The Veteran does not have a current diagnosis of a respiratory disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  A respiratory disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that he was exposed to loud artillery fire and gunfire regularly.  The Board finds that the Veteran's reports of hazardous noise exposure are consistent with his service and so, concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of hearing loss while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of decreased hearing acuity while he was in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that regard.

In September 2009, the Veteran was afforded a VA audiology evaluation.  At that time, a diagnosis of bilateral hearing loss disability for VA purposes was not provided as reliable audiometric testing results could not be obtained.

In April 2014, the Veteran was afforded another VA audiology evaluation.  At that time, audiometric testing results showed that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner found that the Veteran's bilateral hearing loss disability was not etiologically related to noise exposure sustained in active service because he had normal hearing at separation.  

In October 2015, the Veteran was afforded another VA audiology evaluation.  At that time, the Veteran reported the noise exposure described above.  The examiner diagnosed bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of an event in active service.  In this regard, the examiner noted that the Veteran had normal hearing at the time of his separation from active service.  The examiner also cited to a study conducted by the Institute of Medicine (IOM), which found that there was no scientific basis for a finding of delayed onset hearing loss.  However, the examiner went on to note that the IOM did not rule out that delayed onset hearing loss might exist because there was not a sufficient current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss.  However, the examiner did find that even with the lack of definitive studies based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred.  

The Board finds that the various VA medical opinions are not adequate for adjudication purposes.  In this regard, the examiners have not provided a sufficient rationale for the conclusions reached.  First, a lack of hearing loss at separation is not fatal to a claim of entitlement to service connection for bilateral hearing loss disability.  Second, the October 2015 VA examiner relied heavily on the findings of the IOM study to support the negative opinion.  However, that study was not conclusive and reliance on such to support a negative etiology opinion is not appropriate.  Lastly, the examiner failed to consider the Veteran's statements regarding onset and continuity of his symptoms.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.    

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and as noted above, his statements have been deemed credible.  

In sum, the Veteran has competently and credibly reported a decrease in hearing acuity in service and that those symptoms have continued since service.  In addition, he has current diagnoses of bilateral hearing loss disability that constitutes a disability for VA purposes.  Further, the VA medical opinions of record are not adequate and so, do not constitute probative evidence against the claim.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Respiratory Disability

The Veteran has asserted that he has a respiratory disability that is related to exposure to asbestos during active service.  Specifically, the Veteran has reported that he was exposed to asbestos while working as a mechanic for trucks.  As part of this duty, he handled brake shoes and was exposed to brake dust while stationed at Fort Benning and Fort Polk during active service.  A review of the service personnel records shows that the Veteran served at Fort Benning and Fort Polk as described.  Therefore, the Board will presume that the Veteran was exposed to asbestos during active service. 

STRs are silent for complaints of, or treatment for respiratory problems while the Veteran was in active service.  Additionally, there is no indication from the March 1966 separation examination report that the Veteran reported respiratory problems at the time of separation. Further, the Veteran's lungs and chest were noted to be clinically normal upon examination at that time.

A review of the post-service medical evidence of record shows that in 1996, the Veteran was seen by private providers for complaints of shortness of breath.  The Veteran was sent for various tests and studies based on his reports.  In a December 1996 letter from the Veteran's private treatment provider, it was noted that the Veteran reported exposure to asbestos from 1966 to 1968, while working as a welder; and from 1972 to 1796, while working as a furnace operator, machinist, and grinder.  The Veteran was not noted to have reported asbestos exposure while he was in active service.  It was noted that May 1996 X-rays revealed irregular interstitial small opacities within the mid and lower lung zones, bilaterally; circumscribed pleural thickening along the lateral thoracic walls.  Pulmonary function testing (PFT) was noted to show a mild, isolated reduction in diffusion capacity.  The Veteran's private provider concluded that the X-rays were consistent with a clinical diagnosis of mild asbestosis, assuming sufficient environmental exposure history and an adequate latency period.  

In October 2015, the Veteran was afforded a VA examination.  At that time, the examiner reviewed the 1996 findings showing the Veteran to have a diagnosis of mild asbestosis.  The Veteran reported that he had worked on brake shoes and with weapons while he was in active service and as a result, was exposed to asbestosis.  The Veteran reported that he still felt short of breath approximately twice per week.  It was noted that approximately 5-6 years prior, the Veteran was in a bike accident and sustained lunch punctures, which resulted in a chest tube.  X-rays at the time of examination revealed a minimal scar on the left mid lung area, noted to likely be the result of the Veteran's bike accident approximately 5-6 years prior.  The chest wall, cardiac and mediastinal structures, lungs, and pleura were otherwise normal.  There was no pneumothorax, effusion, or focal airspace opacity.  There was no definite radiographic evidence of asbestos exposure.  PFT was noted to be normal, to include diffusion capacity.  The examiner found that the only respiratory disability currently present was the left chest injury resulting in minimal scarring of the left, mid lung.  It was the examiner's opinion that there was a lack of suggestive X-ray findings for asbestosis and PFT was normal.  The examiner concluded that a diagnosis of asbestosis could not be made based on current examination findings.  

In January 2016, the Veteran's claims file was returned to the October 2015 VA examiner for an addendum opinion.  At that time, the examiner noted that the 1996 medical evidence showing a diagnosis of asbestosis had been reviewed again, in addition to the other medical evidence of record.  The examiner further found that based on the current VA examination, a diagnosis of asbestos related illness could not be confirmed.  The examiner noted the 1996 findings which led to the diagnosis of asbestosis, but noted that current examination did not show similar findings, specifically the radiologist noted that current chest X-rays did not show any evidence of asbestos exposure.  Further, diffusion capacity, which was decreased in 1996, was within normal limits on current examination.  The examiner noted that reconciliation of why the Veteran had an abnormal chest X-ray and decreased diffusion capacity in 1996, which was suggestive of mild asbestosis, with the current findings could not be made.  

The Board finds that the October 2015 VA examination and opinion and the January 2016 VA addendum opinion are adequate, especially when read in conjunction with one another, because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the October 2015 VA examination and medical opinion report and the January 2016 VA addendum opinion are the most probative evidence of record.

Additionally, a review of the record does not show that the Veteran has been diagnosed with, or treated for asbestos related illness since the initial diagnosis in 1996.  Specifically, there is no indication from the medical evidence of record that the Veteran has a confirmed diagnosis of asbestos related illness during the pendency of the appeal, or proximate thereto.  
 
While the Veteran is competent to report symptoms of shortness of breath, he is not competent to provide a diagnosis a respiratory disability or to link any such diagnosis to asbestos exposure during active service.  Findings such as those would require medical expertise, knowledge, and testing outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an opinion in this case.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of asbestos related illness during the pendency of the claim, or proximate thereto.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).    

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disability, to include as due to asbestos exposure, is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


